SIMPSON, J.
Tlie appellee, Virginia Boyles, propounded for probate tbe will of Mattie A. English, and a contest was filed by the-appellants, on the grounds that, first, it was not duly executed; second, that testatrix did not have sufficient mental capacity; and, third, that testatrix was under the domination and control of Virginia Boyles, Mayne Belt, and Dr. Coughlin, and that the Avill is the result of undue influence, exercised by said parties or one or more of them.
The evidence shows, without conflict, that the will was properly executed and that the testatrix had sufficient mental capacity to execute it. There is no evidence tending to sIioav such undue influence as to invalidate the Avill. —Eastis v. Montgomery, 95 Ala. 486, 491, 494, 495, 11 South. 204, 36 Am. St. Rep. 227; Schieffelin v. Schieffelin, 127 Ala. 16, 25, 37, 28 South. 687. Sflch being the state of the evidence, the proponent was entitled to the general charge in favor of the validity of the will, and any errors that the court may have committed Avere Avithout injury to the contestants.—L. & N. R. R. Co. v. Johnson, 128 Ala. 635, 30 South. 580; Hill v. McBryde, 125 Ala. 542, 28 South. 85; Glass v. Meyer, Son & Co., 124 Ala. 332, 26 South. 890; Griffin v. Bass Foundry & Machine Co., 135 Ala. 490, 33 South. 177; Cash v. So. Express Co., 133 Ala. 273, 31 South. 936; McLaren v. Alabama Midland Ry. Co., 100 Ala. 506, 14 South. 405.
The judgment of the court is affirmed.
Affirmed.
Doavdell, C. J., and McClellan and Mayfield, Jj., concur.